Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Status of Application
1.	Applicant’s arguments/remarks filed 9 October 2020 are acknowledged.  Claims 1-2, 4-8, 20-22, and 27-46 are currently pending. Claims 6-8, 36-42, and 46 were previously withdrawn.  Claims 1, 6, 20, and 46 are currently amended. Claims 1-2, 4-5, 20-22, 27-35, and 43-45 are examined on the merits within. 
	
Withdrawn Rejections
2.	Applicant’s arguments, filed 9 October 2020, with respect to the 35 U.S.C. 112, First Paragraph Rejections have been fully considered and are persuasive.  The 35 U.S.C. 112, First Paragraph Rejections of claims 1-2, 4-5, 20-22, 27-35, and 43-45 have been withdrawn in view of the claim amendments.  

Modified Rejections
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-2, 4-5, 20-22, 27-35, and 43-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richter (U.S. Patent Application Publication No. 2004/0087902) in view of Burch et al. (U.S. Patent Application Publication No. 2004/0156931) and Sahatjian et al. (U.S. Patent No. 6,409,716).
	Richter teaches a medical device and a method of delivering a drug to a target circulation or tissue. The medical device has an expandable portion which is fabricated from a porous elastomeric material with a plurality of voids.  The voids are loaded with drugs in various formulations. See abstract.  The expandable portion can be formed by using a single type of polymer or combination of polymers.  Additives may be joined with various porous polymers to increase elasticity of the polymer.  See paragraph [0027].  The drug may be dissolved or dispersed within a solvent and the expandable portion immersed in the drug solution.  See paragraph [0029].  The voids of the expandable portion may be infused by spraying, dipping, rolling or brushing the drug into the porous elastomeric material.  See paragraph [0030]. The drugs may be encapsulated within drug release particles, i.e., liposomes, as well as comprise lipids, sugars, carbohydrates, proteins, nucleic acids, etc. as release carriers.  See paragraph [0032]. Additionally a biodegradable protective layer is positioned over the expandable portion.  See paragraph [0036]. It is noted that the solvent the drug is dispersed in, release carriers and/or biodegradable protective layer each can act as a biodegradable bonding agent.   The dosage applied to the tissue may be controlled by regulating the concentration of the drug in the solution applied to the expandable portion.  The dosage may be controlled by regulating the time the solution is in contact with the expandable portion.  Other factors affecting the dosage include the ability of the expandable portion to release the drug which is determined by wall thickness, surface area, resiliency, and ratio of void volume to total volume.  The compression ratio of the expandable portion during inflation will also affect 
	Richter does not teach an analgesic.
	Burch et al. teach delivery systems to administer capsaicin and local anesthetics that produce modality-specific blockade.  The delivery system includes microcapsules.  The delivery system can be tailored to deliver a specific loading and subsequent maintenance.  See paragraph [0080]. The microcapsules are injectable, implantable or infiltratable.  See paragraph [0156]. The compositions can be used for treating various conditions associated with pain by providing pain relief at a specific site, a surgical site or open wound.  Pain may be associated with orthopedic 
	Sahatjian et al. teach a catheter and methods for delivering drug to tissue at a desired location of the wall of a body lumen.  The catheter is constructed for insertion in a body lumen and has a catheter shaft and an expandable portion mounted on the shaft.  The expandable portion is expandable to a controlled pressure to fill the cross-section of the body lumen and press against the wall of the body lumen. At least a portion of the exterior surface of the expandable portion is defined by a coating of tenaciously adhered swellable hydrogel polymer.  Incorporated in the hydrogel polymer is a solution of preselected drug to be delivered to the tissue.  See abstract.  The drug is an anti-proliferative drug.  See column 2, lines 1-46.  The hydrogel polymer and drug are selected to allow rapid release of a desired dosage of about 20% or more of the drug solution from the hydrogel polymer coating during compression of the hydrogel polymer coating against the body tissue or the wall when the expandable portion is expanded in the pressure range.  The controlled pressure is between 10 and 50 microns.  See column 2, lines 47-67.  The expandable portion is defined by a coating of soluble polymer and a preselected drug to be delivered to the tissue.  The polymer is selected from polylactic and polyglycolic acids.  See column 3, lines 15-38. The balloon is inflated with a heated liquid, i.e., saline.  See column 9, lines 50-67.  Sahatjian et al. teach that heating the balloon melts the polymer releasing the drug into the affected tissues.  See column 9, lines 51-67.	Suitable polymers include albumin, collagen, and gel foams.  See column 9, lines 51-67.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use analgesics such as capsaicin and Marcaine in the drug eluting microcapsule implant . 

Response to Arguments
	Applicant’s arguments filed 9 October 2020 have been fully considered but they are not persuasive. 
5.	Applicants argued, “Richter, Burch, and Sahatjian fail to teach a plurality of biodegradable microcapsules fabricated from cellular based materials, wherein at least a portion of the microcapsules are bonded together with a biodegradable agent forming at least a portion of one or more implants.   The elastomeric material of Richter is not biodegradable. Richter leads one away from biodegradable materials. Richter states that the drugs may be formulated as free molecules, aggregates or composites. However this disclosure does not teach bonding together.    Burch fails to teach bonding together microcapsules containing a medicinal agent to form a portion of one or 
	In response to applicant’s arguments, Richter teaches the drug may be dissolved or dispersed within a solvent and the expandable portion immersed in the drug solution.  See paragraph [0029].  The voids of the expandable portion may be infused by spraying, dipping, rolling or brushing the drug into the porous elastomeric material.  See paragraph [0030]. The drugs may be encapsulated within drug release particles, i.e., liposomes, as well as comprise lipids, sugars, carbohydrates, proteins, nucleic acids, etc. as release carriers.  See paragraph [0032]. Additionally a biodegradable protective layer is positioned over the expandable portion.  See paragraph [0036]. The solvent the drug is dispersed in, release carriers and/or biodegradable protective layers each can act as a biodegradable agent bonding the microcapsules to form a portion of the implant.
	Thus this rejection is maintained. 

Conclusion
6.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Correspondence
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.